DETAILED ACTION
Status of Claims
This is a notice of allowance in response to the arguments and amendments filed on 23 June 2022. 
Claims 1, 4, 5, 11, 13, 16, 18, and 19 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:
The terminal disclaimer filed 22 July 2022 resolves the non-statutory double patenting rejection of claims 1, 11, and 16. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of non-obvious subject matter: 

Henry et al. (US 2012/0209717 A1) provides a proxy system which intercepts advertising requests and appends encrypted information to the header of a request, where the advertisements sent to a user are not sent via the proxy system. 
Mohajeri (US 2013/0273886 A1) describes determining whether a server has permission to additional information, and modifying information directed to the server if it does have permission for additional information, as well as binary level of partnership between a provider and a server. 
Baldachin et al. (US 2015/0106442 A1) broadly describes an advertising request interception system that includes the feature of determining whether a subscriber has opted into providing additional user information. 
Tian et al. (WO 2013/123646 A1) and Wolverton et al. (US 2012/0252485 A1) describes techniques relating to determining location information of a mobile device. 
Abraham et al. (US 9137093 B1) describes the use of a opt-in list including device identifiers. 
Hinnegan (US 2015/0186626 A1) broadly discusses multi-level information sharing systems, including one where only location may be shared, only demographic information may be shared, or both location and demographic information may be shared. 
Mayer (How Verizon’s Advertising Header Works) posits the existence of a system where a service provider intercepts a HTTP request and injects an identifier into the header, where the request is eventually directed to an advertising exchange, and where advertisers on the exchange engaged in an agreement with the service provider to receive user information. This system y even includes where additional information is included based on a user opting into a program. 
	Between these references, the prior art teaches the elementary features of the independent claims, and also suggests many combinations of those features. However, the references do not reasonably suggest combining and interleaving these features as particularly claimed by the present claims. As such, Examiner acknowledges that combining the references to arrive at the claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

The following is a statement of reasons for the indication of eligible subject matter: 

Claim 1, which is representative of claims 11 and 16, recites in part, monitoring for an advertising request message from a subscriber; identifying an advertising exchange targeted by the advertising request message; determining whether the advertising exchange has a first permission to receive enhanced information; responsive to determining that the advertising exchange has the first permission to receive the enhanced information; determining whether a service provider associated with the mobile device has a second permission for providing the enhanced information, wherein the service provider is determined not to have the second permission unless an opt-in procedure is performed; responsive to determining that the advertising exchange =server has the first permission and the service provider has the second permission; modifying the advertising request by: determining a partnership level for the service provider and the advertising exchange server, wherein the partnership level is one of a plurality of partnership levels corresponding to different levels of partnership arrangements of the service provider, wherein the plurality of partnership levels comprise a first partnership level wherein the enhanced information comprises location information, a second partnership level wherein the enhanced information comprises demographic information of the subscriber, and a third partnership level wherein the enhanced information comprises both the location information and the demographic information, wherein the location information includes a length of time the mobile device has been in communication with the base station, a direction of motion of the mobile device, and one or more prior locations of the mobile device, wherein the location information is based in part on relative signal strength level of the base station and one or more additional base stations not currently communicating with the mobile device; appending the enhanced information to the advertising request message, thereby creating a modified advertising request message; and transmitting the modified advertising request message to the advertising exchange, wherein the advertising exchange identifies an advertiser to transmit an advertisement. These limitations describe a concept of processing an advertising request message, which is a type of business relation and a marketing or advertising activity as identified by the October 2019 Update.  As such, the claims are determined to set forth a method of organizing human activity. Therefore the claims are determined to recite an abstract idea. 
Under the 2019 PEG, examiners are to consider whether the additional elements of the claims integrate an abstract idea into a practical application at Prong Two of the USPTO’s subject matter eligibility test. The claims recite the additional element of a processing system which implements most of the steps of the method. The claims further recite the additional element of intercepting a message from a mobile device in communication with a base station, where the message is targeted to an advertising exchange server and wherein the message is received by the processing system and not by the advertising exchange server. The claims further recite the additional element of encrypting the enhanced information, where the advertising exchange server performs decrypting of the enhanced information. The claims further recite the additional element of appending the information to a header of the message. The claims further recite transmitting a modified version of the message to the advertising exchange server which causes equipment of the advertiser to send content to the mobile device, wherein the equipment of the advertiser does not send the advertisement via the processing system. When considered as a combination of additional elements, these additional elements place meaningful limitations on the claimed implementation of the abstract idea. Further, the combination of additional elements integrates the abstract idea into a practical application. As such, based on the 2019 PEG, the claims are determined to not be directed to an abstract idea. As such, the claims recite eligible subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-07-23